Wheeler, J.
This case appears to come so evidently within the principle of former decisions, that it might be disposed of by a reference to them. (See Dancy v. Stricklinge, Supra, and cases there cited.) But there are grounds assumed in argument for the appellee, which require some examination.
It is insisted that the Probate Court of Bastrop county had not authority to grant administration on the estate of Silsbee in the first instance ; because, it is said, he did not have his residence in that county at the time of his death. The evidence was conflicting as to the residence of the deceased. The witnesses for the plaintiffs testified that he had a fixed residence in Matagorda county; and the witnesses for the defence, on the other hand, testified that his residence, at the time of Ms death, was in Bastrop county. His permanent residence doubt*616less had. been in the former county until shortly before his death. Whether he had effected a change of residence may be matter of some doubt. However, it was competent for the Court in Bastrop to decide the question, upon the petition for the grant of administration; and its decision is conclusive until reversed. It cannot be drawn in question in a ¡collateral action. It conferred authority upon the administrator to act in the matter of the administration, until his power expired or was revoked by competent authority. And the Probate Court of Matagorda county had not authority to revoke it; ¡nor could its subsequent grant of administration to another have that effect. |
Again, if is insisted that the power of the Court1 and the authority of the administrator over the succession ceased and were determined at the expiration of the period of five years from the grant of administration. The administration having been granted when the law of Louisiana was of force) here, as the law of procedure in such cases, the Court, it is urged, had not the power to extend the administration beyond the period of five years; and consequently, it is a conclusive presumption, that the administration was closed and the property fully vested in the heirs, and not subject to administration after that period. The law of Louisiana, whatever it may have been, or however construed in that State, was superseded, and ceased to afford the rule of practice in this country, before the estate had been in process of administration for the period of one year, by the Act of the 5th of February, 1840. (Hart. Dig. p. 324.) That Act introduced a system for the settlement of the estates of deceased persons, quite dissimilar to thg Louisiana system. After its adoption, the laws of that State ceased to afford the rule of practice in our Courts. In fact ¡the five years limitation or restriction referred to, never had effect upon any estate administered in this country ; for five years! did not elapse from the period of its introduction (Jan. 1836) until, as we have seen, it was superseded. If, indeed, no estate could *617have been administered after the lapse of five years from the grant of administration, and all acts done by administrators afterwards were void, very few estates of any considerable amount, would have been fully administered ; and very many of the titles acquired under administrator's sales, might be successfully assailed, in the hands of innocent purchasers and after the lapse of many years. But such was not the law, as applicable to administration here.
There was, it is true, a considerable lapse of time, during which the record of the Probate Court does not show any act of administration. And if this were a suit or proceeding in which the authority of the administrator was directly, instead of being collaterally drawn in question, it might be subjected to a severer scrutiny. But the case is different, where Ms authority is thus drawn in question, in a collateral action, for the purpose of invalidating the title of a purchaser at the administrator’s sale. Where sales have been thus made, and confirmed by the judgment of a Court of competent jurisdie. tion, it is well settled that the judgment, unless impeached for fraud, cannot be drawn in question, m any collateral action or proceeding.
In the case of McPherson v. Cunliff, (11 Serg. & Rawle, 422,) this subject, and the rules and principles by which Courts are governed upon questions of this nature, respecting the proceedings of Courts having cognizance of the settlement of the estates of deceased persons, were very fully examined by the Supreme Court of Pennsylvania, upon principle and authority. The Court held very decided and emphatic language. “If such a purchaser ” (a purchaser at a sale by order of the Orphan’s Court) “is not protected,” they say, “then, as was “ said by the Lord Keeper in Windham v. Windham, 3 Ch. “ R. 12, where a like attack was made on a sale under a de- “ cree of a Court of Chancery, 1 you blow up with gunpowder “ the whole jurisdiction,’ and here, if the protection be denied “ to honest purchasers, you lay a train of gunpowder through *618“the .whole State, and this decision would be a signal to set “ fire to it; for nothing has been more irregular than the prae- “ tice of these Courts generally; there may be exceptions, but “ they are very rare.” (Id. 431.) And the Court proceed to describe the proceedings of the Orphan’s Courts, in terms that would -very aptly describe and characterize the proceedings of the Probate Courts of this country; especially before their proceedings had been made the subject, of much revision and examination in the appellate Court; and when the importance of the rights dependent upon them, and the laws governing them, were less understood or thought of than at present. The case of McPherson v. Cunliff was referred tc> and approved by the Supreme Court of the United States, in the case of Thompson v. Tolmie. (2 Pet. R. 157, 167.) The Court there say, “ The case of McPherson v. Cunliff, 11 Serg. & “ Rawle, was one of this description, and brought under the “ consideration of the Supreme Court of Pennsylvania, the ‘‘ effect of a decree of the Orphan’s Court, in matters within “ its jurisdiction, although founded in a mistake of facts. And “ in the discussion of that question, which is gone into very “ very much at large, rules are laid down which have a strong “ bearing upon the present case. When there is a fair sale, “ say the Court, and the decree executed by a conveyance from “ the administrator, the purchaser will not be bound to look “ beyond the decree, if the facts necessary to give the Court “jurisdiction appear on the face of the proceedings. After a “ lapse of years presumptions must be made in favor ¡ of what “ does not appear. If the purchaser was responsible for the “ mistakes of the Court, in point of fact, after they had adjudicated upon the facts, and acted upon them, these sales “ would be snares to honest men. The purchaser is not bound “ to look further back than the order of the Court.” The Court cite other cases to the same effect, and particularly the case of Elliott v. Peirsol, (1 Pet. 340,) where they say,1 “ When a Court has jurisdiction, it has a right to decide every question *619“ that occurs in the case; and whether its decisions be correct “ or not, its judgment, until reversed, is regarded as binding “ in every other Court.” This is declared to be the clear and well settled law, as applied to the decisions of County and other Courts having cognizance of the settlement of estates. (2 Pet. 157, 168-9.) Numerous cases might be cited to the same effect; but it is unnecessary to multiply authorities in support of principles so salutary and firmly established; on which depend, not only the certainty of the enjoyment of rights secured by the sacred guaranties of the Constitution, but the preservation of social order. There is, perhaps, no country where individual rights, and public policy more strongly require the maintenance of these principles, than in this. Property which, but as of yesterday sold by order of the Probate Court for some trifling sum, then its full and fair market value, by the improvement of the country is enhanced in value a hundred fold. It has been divided and subdivided, and distributed into numerous hands, has been reclaimed from a wilderness state, and become the abode of communities. To unsettle and destroy these titles, by collateral inquiries into the regularity of the proceedings of the Probate Courts, would be attended with the most dangerous and alarming consequences. There is perhaps no country in which the proceedings of those Courts have been conducted generally with greater irregularities, or with less regard to legal forms. Not only was property, especially land, considered, until recently, of very little value; but the laws governing the settlement of estates were not such as the people had been accustomed to; were not well understood by them generally, or even by the legal profession; and in fact were almost wholly unknown to perhaps the greater number of those to whom the exercise of jurisdiction in those Courts was confided. It would be strange, indeed, if it could be shown at this time, that the settlement of any considerable number of estates, administered in the early or even the latter years of the Eepublic, were conducted conformably to the laws *620in every particular. It was frequently difficult ■ for those learned in the law, to tell what law governed in cerjtain cases • and how can it be otherwise than that many errors and irregularities. were committed. And when it is considered that all the property of the country must of necessity pa^s through these Courts once in every few years, it will be seen of what vast importance it is, that those principles of the law which protect the title of the just and rightful possessor, shall be maintained inviolate. If Courts in other countries, (where the reasons are less cogent than here, have maintained those principles as applied to cases like the present, with so much earnestness, and even vehemence of language, how mjuch more should they be maintained in this country, where towns and villages and cities are springing up in the wilderness as if by magic, and the refuse lands of yesterday are the ciijies of the elegant, tasteful and costly mansions of to-day. |
The present case affords a striking illustration of j the manifest injustice of maintaining the" doctrine, contended for by the appellees. A tract of wild land, sold no longer) ago than in 1849 at public sale, at twenty cents per acre, is now worth five dollars per acre, and the improvements upon it ¿ire worth ten thousand dollars. And on the doctrine that the! proceedings of the Probate Court, not being, or not appearing to be regular, they were void and the title of the purchaser a nullity, the defendant was held not to be a possessor in good faith, and not entitled to anything for his improvements, thojigh there was no evidence that he had any participancy in or knowledge of the irregularities of the Court. On this ground alone, it is conceived the judgment must have been reversed. But our opinion on the principal question, of the title, renders this error of the Court immaterial. I
If the plaintiff can prove, as he insists, that there was fraud in the sale, to which the defendant was privy, or of which he is chargeable with notice, then, it is true, his title will not protect him either in his possession or his improvements^ But if *621the sale was fairly made, and the defendant was a bona fide purchaser for value, his title will not be affected by the irregularities in the proceedings of the administrator and the Probate Court. The judgment is reversed, and the cause remanded for further proceedings.
Reversed and remanded.